DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's amendment filed on 1 December 2020.  Applicant’s amendment on 1 December 2020 amended Claims 1, 8, 15, and 19.   Claims 1-5, 7-12, and 14-20 are pending and have been examined.  Claims 6 and 13 have been canceled.  The Examiner notes that the reason for not applying the 101 Alice rejection is provided in the Office Action filed 16 April 2020.  

Response to Arguments

Applicant's arguments filed 1 December 2020 have been fully considered but they are viewed as moot in view of new grounds of rejection necessitated by amendment.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 


Claims 1-3, 8-10, and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sorensen (U.S. Patent Publication 2013/0132241 A1) in view of Jones et al. (U.S. Patent Publication 2018/0181908) (hereafter Jones) in further view of Frey et al. (U.S. Patent 5,557,513) (hereafter Frey).

	Referring to Claim 1, Sorensen teaches a computer-implemented method comprising:

receiving, by a processing device and from a plurality of sensors, user data for a plurality of users, the plurality of sensors being distributed throughout a physical space (see; Figure 3, par. [0004], par. [0018]-[0019], and par. [0041] of Sorensen teaches receiving sensor data and using a processor from multiple sensor measure the movements of customers through a shopping center).

analyzing, by the processing device, the user data for the plurality of users (see; par. [0017], par. [0041], and par. [0048] of Sorensen teaches analyzing the user data from multiple users).

generating, by the processing device, an object placement plan based at least in part on a result of  analyzing the user data, the object placement plan defining a location for each of a plurality of objects throughout the physical space (see; Figure 3, par. [0033], par. [0037], and par. [0048] of Sorensen teaches generating product placement based on tracking shopper behavior and the plan provides production location in a store and product placement on shelves).

collecting, by the processing device, additional user data subsequent to implementing the object placement plan (see; par. [0004], and par. [0033] of Sorensen teaches 

analyzing, by the processing device, the additional user data (see; par. [0004], par. [0017], par. [0033], par. [0041], and par. [0048] of Sorensen teaches analyzing data with regards to multiple shoppers including filtering out information that identifies data that is not likely to attribute to product placement).

Sorensen does not explicitly disclose the following limitations, however,

Jones teaches generating, by the processing device, an adjusted object placement plan based at least in part on a result of analyzing the additional user data (see; par. [0040] of Jones teaches using tracked data to provide an analysis that adjusts the product displays and which products are displayed).

The Examiner notes that Sorensen teaches similar to the instant application probabilistic product location based on shopper path and transaction log data. Specifically, Sorensen teaches tracking paths for a plurality of shoppers in a shopping environment and impute one or more product locations of products and as it comparable in certain respects to the instant application adjusting object placement within a physical space it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Jones provides product tracking system and as it is comparable in certain respects to Sorenson which probabilistic product location based on shopper path and transaction log data as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Sorenson discloses tracking paths for a plurality of shoppers in a shopping environment and impute one or more product locations of products.  However, Sorenson fails to disclose that generating, by the processing device, an adjusted object placement plan based at least in part on a result of analyzing the additional user data.



It would be obvious to one of ordinary skill in the art to include in the product placement (system/method/apparatus) of Sorenson tracking paths for a plurality of shoppers in a shopping environment and impute one or more product locations of products as taught by Jones since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Sorenson and Jones teach the tracking of customers in order to determine product positions in a store and they do not contradict or diminish the other alone or when combined.

Sorenson in view of Jones does not explicitly disclose the following limitation, however,

Frey teaches updating, by the processing device, the staff plan to generate an adjusted staffing plan based at least in part on the result of analyzing the additional user data, wherein the adjusted staffing plan at least one of identifies a new lane to open, initiates an alert to a manger regarding a staffing issue, or directs a user to particular lane (see; col. 3, lines (44-63) of Frey teaches the combining of shopping data regarding shoppers in a store, and current assignment of personnel in checkout lanes including checkout times in order to determine and alert store personnel for lane assignments to manage shoppers, col. 5, lines (18-37) updating of the forecast of users include alert messages for lane staffing in real time, as well as par. col. 3, lines (1-37) providing notices to managers in order of need and make adjustments accordingly).

The Examiner notes that Sorensen teaches similar to the instant application probabilistic product location based on shopper path and transaction log data. Specifically, Sorensen teaches tracking paths for a plurality of shoppers in a shopping environment and impute one or more product locations of products and as it comparable in certain respects to the instant application adjusting object placement within a physical space it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Jones provides product tracking system and as it is comparable in certain respects to Sorenson which probabilistic product location based on 

Sorenson and Jones discloses tracking paths for a plurality of shoppers in a shopping environment and impute one or more product locations of products.  However, Sorenson and Jones fails to disclose updating, by the processing device, the staff plan to generate an adjusted staffing plan based at least in part on the result of analyzing the additional user data, wherein the adjusted staffing plan at least one of identifies a new lane to open, initiates an alert to a manger regarding a staffing issue, or directs a user to particular lane.

Frey discloses updating, by the processing device, the staff plan to generate an adjusted staffing plan based at least in part on the result of analyzing the additional user data, wherein the adjusted staffing plan at least one of identifies a new lane to open, initiates an alert to a manger regarding a staffing issue, or directs a user to particular lane.

It would be obvious to one of ordinary skill in the art to include in the product placement (system/method/apparatus) of Sorenson and Frey updating, by the processing device, the staff plan to generate an adjusted staffing plan based at least in part on the result of analyzing the additional user data, wherein the adjusted staffing plan at least one of identifies a new lane to open, initiates an alert to a manger regarding a staffing issue, or directs a user to particular lane as taught by Frey since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Sorenson and Jones teach the tracking of customers in order to 

	
	Referring to Claim 2, see discussion of claim 1 above, while Sorenson in view of Jones in further view of Frey teaches the method above, Sorenson further discloses a method having the limitations of.

receiving the user data from a user device associated with at least one of the plurality of users (see; Figure 3, par. [0004], par. [0018], and par. [0041] of Sorenson teaches receiving user data from the mobile device of a plurality of users in the store).


	Referring to Claim 3, see discussion of claim 1 above, while Sorenson in view of Jones in further view of Frey teaches the method above, Sorenson further discloses a method having the limitations of.

subsequent to generating the object placement plan, implementing the object placement plan (see; Figure 5, par. [0004], par. [0040], and par. [0044] of Sorenson teaches after gathering data update existing planogram and probability maps (i.e. placement plan) setting up the products based on the updated planogram and probability map).


	Referring to Claim 8, Sorenson in view of Jones in further view of Frey teaches a system.  Claim 8 recites the same or similar limitations as those addressed above in claim 1, Claim 8 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exception.  

a memory comprising computer readable instructions (see; par. [0024] of Sorenson teaches using a memory).

a processing device for executing the computer readable instructions for performing a method comprising: (see; par. [0024] of Sorenson teaches using a processor).


	Referring to Claim 9, see discussion of claim 8 above, while Sorenson in view of Jones in further view of Frey teaches the system above Claim 9 recites the same or similar limitations as those addressed above in claim 2, Claim 9 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 10, see discussion of claim 8 above, while Sorenson in view of Jones in further view of Frey teaches the system above Claim 10 recites the same or similar limitations as those addressed above in claim 3, Claim 10 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 15, Sorenson in view of Jones in further view of Frey teaches a computer program product.  Claim 15 recites the same or similar limitations as those addressed above in claim 1, and 8.  Claim 15 is therefore rejected for the same reasons as set forth above in claim 1, and 8 except for the following noted exception.  

	Referring to Claim 16, see discussion of claim 15 above, while Sorenson in view of Jones in further view of Frey teaches the computer program product above Claim 16 recites the 

	Referring to Claim 17, see discussion of claim 15 above, while Sorenson in view of Jones in further view of Frey teaches the computer program product above Claim 17 recites the same or similar limitations as those addressed above in claim 3, Claim 17 is therefore rejected for the same or similar limitations as set forth above in claim 3.

Claims 4, 7, 11, 14, 18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sorensen (U.S. Patent Publication 2013/0132241 A1) in view of Jones et al. (U.S. Patent Publication 2018/0181908) (hereafter Jones) in further view of Frey et al. (U.S. Patent 5,557,513) (hereafter Frey) in further view of Conforti (U.S. Patent Publication 2018/0121983 A1).

	Referring to Claim 4, see discussion of claim 1 above, while Sorenson in view of Jones in further view of Frey teaches the method above, Sorenson further discloses a method having the limitations of.

subsequent to generating the adjusted object placement plan, implementing the adjusted object placement plan (see; Figure 5, par. [0004], par. [0040], and par. [0044] of Sorenson teaches after gathering data update existing planogram and probability maps (i.e. placement plan) setting up the products based on the updated planogram and probability map).

Sorenson in view of Jones in further view of Frey does not explicitly disclose the following limitation, however,

wherein implementing the adjusted object placement plan comprises dispatching an autonomous robot to place one of the plurality of objects in or move one of the plurality of objects to a specific location in the physical space according to the adjusted object placement plan (see; Figure 7A, 7B, and par. [0041] of Conforti teaches implementing the plurality of objects in a location of a space using a robot).

The Examiner notes that Sorensen teaches similar to the instant application probabilistic product location based on shopper path and transaction log data. Specifically, Sorensen teaches tracking paths for a plurality of shoppers in a shopping environment and impute one or more product locations of products and as it comparable in certain respects to the instant application adjusting object placement within a physical space it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Jones provides product tracking system and as it is comparable in certain respects to Sorenson which probabilistic product location based on shopper path and transaction log data as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Frey provides checkout lane alert system and method for stores having express checkout lanes and as it is comparable in certain respects to Sorenson and Jones which probabilistic product location based on shopper path and transaction log data as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Conforti provides system for interactive marketing in reconfigurable vendor space based on tracked user information and as it is comparable in certain respects to Sorenson, Jones, and Frey which probabilistic product location based on shopper path and transaction log data as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Sorenson, Jones, and Frey discloses tracking paths for a plurality of shoppers in a shopping environment and impute one or more product locations of products.  However, Sorenson, Jones, and Frey fails to disclose implementing the adjusted object placement plan comprises dispatching an autonomous robot to place one of the plurality of objects in or move one of the 

Conforti discloses implementing the adjusted object placement plan comprises dispatching an autonomous robot to place one of the plurality of objects in or move one of the plurality of objects to a specific location in the physical space according to the adjusted object placement plan.

It would be obvious to one of ordinary skill in the art to include in the product placement (system/method/apparatus) of Sorenson, Jones, and Frey implementing the adjusted object placement plan comprises dispatching an autonomous robot to place one of the plurality of objects in or move one of the plurality of objects to a specific location in the physical space according to the adjusted object placement plan as taught by Conforti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Sorenson, Jones, Frey, and Conforti teach the tracking of customers in order to determine product positions in a store and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 7, see discussion of claim 1 above, while Sorenson in view of Jones in further view of Frey teaches the method above, Sorenson in view of Jones in further view of Frey does not explicitly disclose a method having the limitations of, however,

Conforti teaches the physical space is a supermarket, wherein the objects are products for sale within the supermarket, and wherein the user data and the additional user data represent how the plurality of users move throughout the supermarket, how long the plurality of users spend in the supermarket, and which products the plurality of users buy from the supermarket (see; par. [0019] and par. [0021] of Conforti teaches a market space where products are displayed and measures customer information in order to provide an efficient 

The Examiner notes that Sorensen teaches similar to the instant application probabilistic product location based on shopper path and transaction log data. Specifically, Sorensen teaches tracking paths for a plurality of shoppers in a shopping environment and impute one or more product locations of products and as it comparable in certain respects to the instant application adjusting object placement within a physical space it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Jones provides product tracking system and as it is comparable in certain respects to Sorenson which probabilistic product location based on shopper path and transaction log data as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Frey provides checkout lane alert system and method for stores having express checkout lanes and as it is comparable in certain respects to Sorenson and Jones which probabilistic product location based on shopper path and transaction log data as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.    Additionally, Conforti provides system for interactive marketing in reconfigurable vendor space based on tracked user information and as it is comparable in certain respects to Sorenson, Jones, and Frey which probabilistic product location based on shopper path and transaction log data as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Sorenson, Jones, and Frey discloses tracking paths for a plurality of shoppers in a shopping environment and impute one or more product locations of products.  However, Sorenson, Jones, and Frey fails to disclose the physical space is a supermarket, wherein the objects are products for sale within the supermarket, and wherein the user data and the additional user data represent how the plurality of users move throughout the supermarket, how long the plurality of users spend in the supermarket, and which products the plurality of users buy from the supermarket.



It would be obvious to one of ordinary skill in the art to include in the product placement (system/method/apparatus) of Sorenson, Jones, and Frey the physical space is a supermarket, wherein the objects are products for sale within the supermarket, and wherein the user data and the additional user data represent how the plurality of users move throughout the supermarket, how long the plurality of users spend in the supermarket, and which products the plurality of users buy from the supermarket as taught by Conforti since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Sorenson, Jones, Frey, and Conforti teach the tracking of customers in order to determine product positions in a store and they do not contradict or diminish the other alone or when combined.



	Referring to Claim 11, see discussion of claim 8 above, while Sorenson in view of Jones in further view of Frey teaches the system above Claim 11 recites the same or similar limitations as those addressed above in claim 4, Claim 11 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 14, see discussion of claim 8 above, while Sorenson in view of Jones in further view of Frey teaches the system above Claim 14 recites the same or similar limitations as those addressed above in claim 7, Claim 14 is therefore rejected for the same or similar limitations as set forth above in claim 7.

	Referring to Claim 18, see discussion of claim 15 above, while Sorenson in view of Jones in further view of Frey teaches the computer program product above Claim 18 recites the same or similar limitations as those addressed above in claim 4, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 20, see discussion of claim 15 above, while Sorenson in view of Jones in further view of Frey teaches the computer program product above Claim 20 recites the same or similar limitations as those addressed above in claim 7, Claim 20 is therefore rejected for the same or similar limitations as set forth above in claim 7.


Claims 5, 12, 18, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sorensen (U.S. Patent Publication 2013/0132241 A1) in view of Jones et al. (U.S. Patent Publication 2018/0181908) (hereafter Jones) in further view of Frey et al. (U.S. Patent 5,557,513) (hereafter Frey) in further view of BODE et al. (U.S. Patent Publication 2017/0323251 A1) (hereafter Bode).

	Referring to Claim 5, see discussion of claim 1 above, while Sorenson in view of Jones in further view of Frey teaches the method above, Sorenson in view of Jones does not explicitly disclose a method having the limitations of, however,

Bode teaches generating, by the processing device, a staffing plan based at least in part on the result of analyzing the user data, the staffing plan defining a number of a plurality of staff and a location for each of the plurality of staff throughout the physical space (see; par. 
subsequent to generating the staffing plan, implementing the staffing plan (see; par. [0038] of Bode teaches utilizing the customer path analysis which is then utilized to make staffing decisions).

The Examiner notes that Sorensen teaches similar to the instant application probabilistic product location based on shopper path and transaction log data. Specifically, Sorensen teaches tracking paths for a plurality of shoppers in a shopping environment and impute one or more product locations of products and as it comparable in certain respects to the instant application adjusting object placement within a physical space it is therefore viewed as analogous art in the same field of endeavor.  Additionally, Jones provides product tracking system and as it is comparable in certain respects to Sorenson which probabilistic product location based on shopper path and transaction log data as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. Additionally, Frey provides checkout lane alert system and method for stores having express checkout lanes and as it is comparable in certain respects to Sorenson and Jones which probabilistic product location based on shopper path and transaction log data as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Bode provides identifying and managing item stocking status in a retail environment and as it is comparable in certain respects to Sorenson and Jones which probabilistic product location based on shopper path and transaction log data as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Sorenson, Jones, and Frey discloses tracking paths for a plurality of shoppers in a shopping environment and impute one or more product locations of products.  However, Sorenson, Jones, and Frey fails to disclose generating, by the processing device, a staffing plan based at least in part on the result of analyzing the user data, the staffing plan defining a number of a plurality of 

Bode discloses generating, by the processing device, a staffing plan based at least in part on the result of analyzing the user data, the staffing plan defining a number of a plurality of staff and a location for each of the plurality of staff throughout the physical space, and subsequent to generating the staffing plan, implementing the staffing plan.

It would be obvious to one of ordinary skill in the art to include in the product placement (system/method/apparatus) of Sorenson, Jones, and Frey generating, by the processing device, a staffing plan based at least in part on the result of analyzing the user data, the staffing plan defining a number of a plurality of staff and a location for each of the plurality of staff throughout the physical space, and subsequent to generating the staffing plan, implementing the staffing plan as taught by Bode since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Sorenson, Jones, Frey and Bode teach the tracking of customers in order to determine product positions in a store and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 12, see discussion of claim 8 above, while Sorenson in view of Jones in further view of Frey teaches the system above Claim 12 recites the same or similar limitations as those addressed above in claim 5, Claim 12 is therefore rejected for the same or similar limitations as set forth above in claim 5.

	Referring to Claim 19, see discussion of claim 15 above, while Sorenson in view of Jones in further view of Frey teaches the computer program product above Claim 19 recites the 

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 Douglas et al. (U.S. Patent Publication 2017/0006429 A1) discloses a system and method for automatic path management.
Hogg et al. (U.S. Patent Publication 2015/0127401 A1) discloses a system and method for indicating queue characteristics of electronic terminals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623